DETAILED ACTION
Applicant’s response, filed June 10, 2022, are fully acknowledged by the Examiner. Currently, claims 2-20 are pending with claim 1 cancelled. The following is a complete response to the June 10, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on June 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,441,351 and 9,381,059 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The acceptance of the terminal disclaimer has obviated the previously-filed obviousness-type double patenting rejections in the March 17, 2022 Non-Final Office Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please amend paragraph [0001] of the Specification to read as follows: “This application is a continuation of U.S. Patent Application Serial No. 15/189,338, filed June 22, 2016, now U.S. Patent No. 10,441,351, which is a continuation of U.S. Patent Application Serial No. 13/080,383, filed April 5, 2011, now U.S. Patent No. 9,381,059, the entire contents of each of which are hereby incorporated by reference.”
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, the obviousness-type double patenting rejections set forth in the March 17, 2022 office action have been overcome by the filing of a terminal disclaimer. The Examiner has further failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in either of independent claims 2 and 11, and including the specific hinge arrangement set forth therein including its structural and functional relationships to the first/second jaw members and the pivot pin, and further resulting in the electrical isolation of the first/second jaw members from one another. As such, it is for at least the reasoning set forth above that the Examiner believes claims 2-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794